Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Remarks filed February 25, 2022.
Claims 1, 4, 5, 7, 12-16, 34-39 and 42-44 are pending in the instant application.
This application contains claims 36-39 and 42 drawn to an invention nonelected without traverse in the filed on 01/17/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed February 25, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed August 27, 2021, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 were rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (WO/2014/012081) (hereinafter, “Butler”) in view of Wilson et al. (U.S. Publication 2008/0200409-A1) (hereinafter, “Wilson”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 

Response to Arguments
In response to this rejection, Applicants argue that 

 
The claims are drawn to an oligonucleotide composition, comprising a first plurality of oligonucleotides of a particular oligonucleotide type defined by: 
1) base sequence that is or comprises a sequence complementary to a dystrophin transcript; 
2) pattern of backbone linkages; 
3) pattern of backbone chiral centers; and 
4) pattern of backbone phosphorus modifications, which composition is chirally controlled in that it is enriched, relative to a substantially racemic preparation of oligonucleotides having the same base sequence, for oligonucleotides of the particular oligonucleotide type, wherein: oligonucleotides of the particular oligonucleotide type each comprising one or more blocks, wherein each block independently comprises two or more consecutive 2’-F modified sugars.
Butler teaches and suggests an oligonucleotide composition as instantly claimed.  See, at least, paragraphs [00100]-[00101] regarding base sequence and patterns of backbone linkages, chiral centers, and phosphorous modifications, including phosphorothioate linkages.  See at least paragraphs [00452] and [00453] regarding 2’-F and 2’-MOE and 2’-OMe sugar modifications.  See at least paragraphs [00997] and [00998] regarding 10% of a particular oligonucleotide type.  See at least paragraph [001034] regarding length of the oligonucleotide.  See at least paragraphs [001090] – [001096] regarding splicing. 
Butler teach oligonucleotides with patterns of backbone linkages, chiral centers, and phosphorus modifications, wherein the oligonucleotide comprises 2’-F modified sugars.  See oligonucleotides with fully phosphorothioated internucleotide linkages, 2’-F modified sugar moieties on 3’ and 5’ ends of the oligonucleotide and at least 4 Rp internucleoside linkages in the middle, and more than 15 nucleotides long.  See first and third compounds in the Table found in paragraph [00370] at page 500, for example.   
Butler explicitly teaches:
A number of antisense-based therapeutics have been developed or in development. Non-limiting examples of antisense therapies are provided below. Stereo-defined (e.g., chirally pure) oligonucleotides as described herein can be prepared for achieving improved efficacy, increased affinity to target, reduced side effects, improved pharmacokinetics, enhanced stability and/or increased bioavailability, relative to the antisense drugs currently available in the art; 

Duchenne muscular dystrophy: In Duchenne muscular dystrophy (DMD), the patient's muscle cells break down and are lost, leading to progressive muscle weakness and death. AVI -4658 is a targeted antisense therapy to restore expression of dystrophin, a key protein which patients with Duchenne muscular dystrophy lack; and

Blockmer: the term "blockmer," as used herein, refers to an oligonucleotide strand whose pattern of structural features characterizing each individual nucleotide unit is characterized by the presence of at least two consecutive nucleotide units sharing a common structural feature at the internucleotidic phosphorus linkage. By common structural feature is meant common stereochemistry at the linkage phosphorus or a common modification at the linkage phosphorus. In some embodiments, the at least two consecutive nucleotide units sharing a common structure feature at the internucleotidic phosphours linkage are referred to as a "block".

Butler does not necessarily explicitly teach a base sequence that is or comprises a sequence complementary to a dystrophin transcript.  
Wilson teach a targeted antisense therapy to restore expression of dystrophin.  Specifically, Wilson teach a base sequence that is or comprises a sequence complementary to a dystrophin transcript.
Regarding oligonucleotides of the particular oligonucleotide type each comprising one or more blocks, wherein each block independently comprises two or more consecutive 2’-F modified sugars, such is a matter of design choice made in the course of routine optimization, and rely on the well-known prior art teachings of Butler to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides to incorporate into oligonucleotide compositions to confer a desired property or optimization for a specific utility. 
Before the effective filing date of the claimed invention, there was a desire to make and design oligonucleotide compositions that comprise a base sequence that is or comprises a sequence complementary to a dystrophin transcript.  It would have been obvious for one of ordinary skill in the art to devise the oligonucleotide composition of the claimed invention using the teachings and motivation of Butler.
It would have been obvious to modify the oligonucleotide composition since Butler teaches modified oligonucleotides are often preferred over native forms because of desirable properties such as, for example, enhanced cellular uptake, enhanced affinity for a target nucleic acid and increased stability in the presence of nucleases.
A person of ordinary skill in the art would have been motivated to use the antisense oligonucleotides capable of skipping exon51 of the dystrophin gene, correcting mRNA as taught by Wilson.
A person of ordinary skill in the art would have been motivated and expected success to devise the oligonucleotide composition as presently claimed for the purpose of restoring expression of dystrophin, a key protein which patients with Duchenne muscular dystrophy (DMD) lack as taught and suggested by the combination of the prior art of Butler and Wilson.
Therefore, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 would have been prima facie obvious over the prior art of before the effective filing date of the claimed invention.


Response to Arguments
Applicant notes that the presently pending claims recite chirally controlled oligonucleotide compositions comprising a first plurality of oligonucleotides of a particular type, wherein oligonucleotides of the particular type comprise specific modifications, including but not limited to one or more blocks that independently comprise two or more consecutive 2’-F modified sugars. Furthermore, as Applicant has previously submitted and reiterates again with this Response, the claimed invention, among other things, can provide increased, unexpectedly high levels of useful dystrophin mRNA to produce functional protein.
Applicant notes that the Office Action has not explained why a person of skill in the art would select the particular modifications outlined the present claims from the teachings of Butler and combine these with the teachings of Wilson, let alone why one would expect to have any reasonable expectation of success.
In particular, as outlined in Figure 24 of the application (reproduced below), chirally controlled oligonucleotide compositions of the present claims comprising oligonucleotides with specific patterns of 2’-F modifications may provide improved exon skipping activity as compared to, e.g., oligonucleotide compositions comprising oligonucleotides that are entirely 2’-OMe modified.
For example, various claimed chirally controlled compositions can provide unexpectedly high levels of useful dystrophin mRNA (e.g., WV-2528, WV-2530, etc.), particularly compared to compositions comprising oligonucleotides that are fully 2’-OMe modified (e.g., WV-2533, WV-2534, WV-2536, WV-2537, etc.).
In contrast, Wilson specifically teaches and discloses phosphorothioate oligonucleotides capable of inducing exon skipping of a dystrophin transcript, which are entirely 2’-OMe modified (See, e.g., Tables 1A-1C on pages 4-12 of Wilson). Wilson discloses that 2’- OMe modification in antisense oligonucleotides is “highly preferred” as compared to unmethylated oligonucleotides, in order to minimize or prevent cleavage by endogenous RNase H (See, paragraph [0078] on page 14 of Wilson). One of skill in the art, reading Wilson, would therefore consider this reference to describe surprising and unexpected improvements for fully 2’-OMe modified oligonucleotide composition, and therefore to teach away from use of oligonucleotides comprising 2’-modifications (e.g., 2’-F) as recited in the present claims.
Accordingly, a person skilled in the art, reading Wilson and Butler, would not think to combine the two references to arrive at the presently claimed invention, let alone with any reasonable expectation of success.
In view of at least the above, Applicant respectfully submits that the Office Action did not provide why those skilled in the art would be motivated to select and combine each and every feature recited in the present claims to prepare the claimed compositions. Additionally or alternatively, even if one were motivated, Applicant respectfully submits that he or she would not have a reasonable expectation of success to achieve, among other things, unexpectedly high levels of exon skipping as demonstrated in the present application. For at least these reasons,
Applicant respectfully submits that the present claims are not obvious and respectfully requests that the rejection be withdrawn.



These arguments are not found persuasive since the claims are drawn to oligonucleotide compositions, not methods of producing levels of dystrophin mRNA encoding functional proteins.  Given the fact that the claims are drawn to compositions, the arguments regarding the fact that the claimed invention can provide increased, and unexpectedly high levels of useful dystrophin mRNA encoding functional dystrophin proteins, such language is nothing more than an intended use.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the oligonucleotide compositions described by Butler are capable of being used for providing increased, unexpectedly high levels of useful dystrophin mRNA encoding functional dystrophin proteins, and therefore meet the functionality as argued by Applicant, absent some evidence to the contrary.


Double Patenting
U.S. Patent 9982257
In the previous Office Action mailed August 27, 2021, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-48 of U.S. Patent No. 9982257, in view of Butler et al. (WO/2014/012081) (hereinafter, “Butler”) in view of Wilson et al. (U.S. Publication 2008/0200409-A1) (hereinafter, “Wilson”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 

U.S. Patent 10450568
In the previous Office Action mailed August 27, 2021, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 9, and 10 of U.S. Patent No. 10450568. This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 
U.S. Patent 10160969
In the previous Office Action mailed August 27, 2021, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10160969, in view of Butler et al. (WO/2014/012081) (hereinafter, “Butler”) in view of Wilson et al. (U.S. Publication 2008/0200409-A1) (hereinafter, “Wilson”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 

U.S. Patent 10307434
In the previous Office Action mailed August 27, 2021, claims 1, 2, 4, 16, 34, and 35 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10307434, in view of Butler et al. (WO/2014/012081) (hereinafter, “Butler”) in view of Wilson et al. (U.S. Publication 2008/0200409-A1) (hereinafter, “Wilson”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 

U.S. Patent 10479995
In the previous Office Action mailed August 27, 2021, claims 1, 4, 5, 7, 12-16, 34, 35, 43 and 44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10479995.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 27, 2021. 

Response to Arguments
As an initial matter, Applicant respectfully submits that, as explained above, the present claims are not obvious over Butler in view of Wilson. For example, Wilson among other things teaches the use of fully 27-OMe modified oligonucleotides and various benefits therefrom, not 2’-F modified oligonucleotides recited in the present claims. Applicant submits that those skilled in the art reading the cited claims, Butler, and Wilson would not be motivated to discard the modifications and associated benefits in Wilson and select the modifications recited in the present claims, and certainly would not have a reasonable expectation of success to combine the cited claims with Wilson and Butler to arrive at the claimed invention, which can provide high level of exon skipping. For at least these reasons, the rejections over US 9,982,257, an issued patent from the US national stage of Butler, and U.S. Patent Nos. 10,160,969 and 10,307,434, each in view of Butler and Wilson, can be withdrawn.
With respect to the alleged rejection over certain claims of U.S. Patent No. 10,450,568, Applicant respectfully submits that an obviousness-type double patenting rejection is proper only when “the grant of a second patent would give rise to an unjustified extension of the rights granted in the first patent” (See MPEP, § 804 [R-10.2019]; emphasis added). Since the 20-year term of US 10,450,568 (the “‘568 patent’) starts from October 6, 2017 and the 20-year term of the present case starts from October 7. 2016. Anplicant resnectfully submits that a grant of a patent from the instant application will not give rise to an unjustified extension of rights granted in the ‘568 patent. For at least these reasons, Applicant respectfully submits the rejection over the ‘568 patent should be withdrawn.
The rejection over claims 4-6 in U.S. Patent No. 10,479,995 were based on the alleged overlap of scopes of the ‘995 claims and the pending claims. Applicant respectfully traverses. As an initial matter, Applicant respectfully submits that the ‘995 claims recite a specific oligonucleotide structure which does not fall within the scope of the present claims. For example, it does not contain 2’-F modified sugars, and its sequence does not comprise a sequence complementary to a dystrophin transcript. For at least these reasons, the ‘995 claims do not overlap in scope with the instant claims, and Applicant respectfully requests the rejection over the ‘995 patent be withdrawn.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635